                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE



William F. Kenney

       v.                             Civil No. 20-cv-00207-LM
                                      Opinion No. 2020 DNH 026
United States



                               O R D E R

       On November 23, 1992, William Kenney was convicted by a

jury of multiple charges, including four counts of using or

carrying a firearm during a crime of violence in violation of 18

U.S.C. § 924(c).    The court sentenced Kenney to a total of 502

months, including 60 months on each of the 18 U.S.C. § 924(c)

convictions, to be served consecutively to each other and

consecutively to the sentences on the other convictions.    Kenney

now requests pursuant to 28 U.S.C. § 2255 that the court vacate

one of his convictions under 18 U.S.C. § 924(c) in light of

United States v. Davis, 139 S. Ct. 2319 (2019), and resentence

him.   The government assents to his requested relief.



                          STANDARD OF REVIEW

       Under § 2255, a federal prisoner may ask the court to

vacate, set aside, or correct a sentence that “was imposed in

violation of the Constitution or laws of the United States.”     28
U.S.C. § 2255(a).   The burden of proof is on the petitioner.

Wilder v. United States, 806 F.3d 653, 658 (1st Cir. 2015).



                            BACKGROUND

     In April 1992, a grand jury indicted Kenney and his two co-

conspirators on thirty-one counts related to a conspiracy to

commit a spree of robberies.   In 1993, a jury convicted Kenney

on fourteen counts, including four counts of using or carrying a

firearm during a crime of violence in violation of 18 U.S.C. §

924(c).   See United States v. Kenney, 92-cr-00018-SD-3.   The

court sentenced Kenney to a total of 502 months, including 60

months on each of his 18 U.S.C. § 924(c) convictions (for a

total of 240 months on the gun charges) to be served

consecutively to each other and to the 262 months he received on

the non-gun charges.

     In 2018, this court resentenced Kenney on his non-gun

charges after he filed a successful § 2255 petition based on the

unconstitutionality of his career offender designation under

Johnson v. United States, 135 S. Ct. 2551 (2015).   See Kenney v.

United States, 16-cv—00278-LM, doc. no. 18.   The court

resentenced Kenney to serve 155 months on the non-gun charges,

and the sentences associated with the gun charges remained

unchanged at 240 months.   This reduced his total sentence to 395
                                 2
months.   Id.

     Kenney now moves under § 2255 to vacate his sentence on one

of his gun convictions under 18 U.S.C. § 924(c)—count 24—and

for resentencing.1   He argues that his conviction on count 24

cannot stand in light of United States v. Davis, 139 S. Ct. 2319

(2019).   According to Kenney, if he prevails, he will be

eligible for immediate release.


                             DISCUSSION

     18 U.S.C § 924(c) makes it unlawful to use or carry a

firearm during and in relation to any crime of violence or drug-

trafficking crime.   See 18 U.S.C. § 924(c)(1)(A).   Violators of

this statute face a mandatory minimum sentence of five years in

addition to the punishment they receive for the underlying

crime.    18 U.S.C. § 924(c)(1)(A)(i).

     The statute defines “crime of violence” as any offense that

is a felony and:

     (A) has as an element the use, attempted use, or
     threatened use of physical force against the person or
     property of another, or

     (B) that by its nature, involves a substantial risk
     that physical force against the person or property of
     another may be used in the course of committing the
     offense.

     1 Kenney properly sought and received leave from the First
Circuit to file this second or successive § 2255 petition. See
doc. no. 2; 28 U.S.C. § 2255(h).
                                 3
18 U.S.C. § 924(c)(3).   Subsection (A) of the definition is

referred to as the “elements clause,” and subsection (B) is

referred to as the “residual clause.”   See Davis, 139 S. Ct. at

2324.2

     In Davis, the Supreme Court held the residual clause to be

unconstitutionally vague.   Davis, 139 S. Ct. at 2336.   The

holding in Davis is a new substantive rule of constitutional law

that applies retroactively to criminal cases that became final

before the rule was announced.   See In re Mullins, 942 F.3d 975,

979 (10th Cir. 2019) (holding that Davis announced a new

substantive rule that applies retroactively); In re Hammond, 931

F.3d 1032, 1039 (11th Cir. 2019) (same); United States v. Reece,

938 F.3d 630, 635 (5th Cir. 2019), as revised (Sept. 30, 2019)

(same); see also Welch v. United States, 136 S. Ct. 1257, 1265

(2016) (holding that Johnson decision declaring residual clause

in ACCA void for vagueness announced a new substantive rule of

constitutional law that has retroactive effect).   Thus, after

Davis, Kenney’s conviction on count 24 under 18 U.S.C. § 924(c)

remains valid only if the predicate offense underlying that



     2 The First Circuit refers to the “elements clause” as the
“force clause.” See United States v. Cruz-Rivera, 904 F.3d 63,
65 (1st Cir. 2018).


                                 4
count qualifies as a “crime of violence” under the elements

clause.

     To evaluate whether a predicate offense qualifies as a

“crime of violence” under the elements clause of § 924(c), the

court applies the “categorical approach.”   Cruz-Rivera, 904 F.3d

at 66.    This means that the court considers “the elements of the

crime of conviction, not the facts of how it was committed, and

assess[es] whether violent force is an element of the crime.”

Id. (internal quotation marks omitted).

     Kenney’s conviction on count 24 was predicated on the

underlying offense of conspiracy to commit Hobbs Act robbery in

violation of 18 U.S.C. § 1951.   To prove a conspiracy to commit

Hobbs Act robbery, the government must provide evidence of the

following elements: (1) the defendant agreed with at least one

other person to commit a robbery encompassed by the Hobbs Act,

that is, a robbery having an effect on interstate commerce; (2)

the defendant had knowledge of the conspiratorial goal; and (3)

the defendant joined the conspiracy to bring about that goal.

See United States v. Figueroa-Vega, No. CR 07-126(DRD), 2008 WL

11385384, at *11 n.9 (D.P.R. Dec. 18, 2008); see also Brown v.

United States, 942 F.3d 1069, 1075 (11th Cir. 2019).

     Examining these three elements, it is clear that physical

force is not an element of conspiracy to commit Hobbs Act
                                  5
robbery.   First, the existence of an agreement to commit Hobbs

Act robbery does not necessitate the use, attempted use, or

threatened use of physical force.    See 18 U.S.C. § 924(c)(3)(A).

Second, a defendant’s knowledge of such an agreement does not

require the use, attempted use, or threatened use of physical

force.   Third, neither a defendant’s voluntary participation in

the conspiracy, nor his actions to further the conspiracy,

require the use, attempted use, or threatened use of physical

force.   Thus, none of the elements of conspiracy to commit Hobbs

Act robbery includes “the use, attempted use, or threatened use

of physical force against the person or property of another.”

18 U.S.C. § 924(c)(3)(A).   This court therefore concludes that

conspiracy to commit Hobbs Act robbery does not qualify as a

“crime of violence” under the “elements clause” of 18 U.S.C. §

924(c)(3)(A).   Several other courts have reached the same

conclusion.   See Brown, 942 F.3d at 1075-76; United States v.

Simms, 914 F.3d 229, 233 (4th Cir. 2019); United States v.

Lewis, 907 F.3d 891, 895 (5th Cir. 2018); United States v.

Hernandez, 228 F. Supp. 3d 128, 139 (D. Me. 2017); see also

Reece, 938 F.3d at 636 (holding that conspiracy to commit

federal bank robbery is not a crime of violence under § 924(c)’s

elements clause).



                                 6
     In sum, Kenney’s conviction on count 24 cannot stand under

the “elements clause” definition of “crime of violence” because

the predicate offense for count 24—conspiracy to commit Hobbs

Act robbery—does not categorically require the use, attempted

use, or threatened use of physical force.   See 18 U.S.C. §

924(c)(3)(A).    Kenney’s conviction on count 24 also cannot stand

under the “residual clause” definition of “crime of violence”

because of the Davis decision.   See Davis, 139 S. Ct. at 2336.

Consequently, Kenney’s conviction on count 24 must be vacated.

See Brown, 942 F.3d at 1075-76 (reversing district court’s

denial of nearly identical § 2255 claim and remanding for

resentencing).



                             CONCLUSION

     The court grants Kenney’s motion to vacate his conviction

and sentence on count 24 (doc. no. 1).    A resentencing hearing

is scheduled for March 9th, 2020 at 11:00 a.m.   Seven days prior

to the resentencing hearing, on or before March 2nd, the

Probation Office shall disclose to the parties and file with the

court a supplemental presentence investigation report.   The

parties shall file any sentencing memoranda five days prior to

the resentencing hearing, on or before March 4th.   Any responses

must be filed three days prior to the hearing, on or before
                                  7
March 6th.


      SO ORDERED.


                          __________________________
                          Landya McCafferty
                          United States District Judge

February 21, 2020

cc:   Counsel of Record




                            8
